          Case 7:18-cv-00329 Document 11 Filed in TXSD on 11/20/18 Page 1 of 4



                                             IN THE UNITED STATES DISTRICT COURT
                                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                                      MCALLEN DIVISION


THE UNITED STATES OF AMERICA                                     §
                                                                 §
                                           Plaintiff             §
                                                                 §
v.                                                               §         CASE NO. 7-18-CV-329
                                                                 §
65.791 ACRES OF LAND, MORE OR                                    §
LESS, SITUATE IN HIDALGO COUNTY,                                 §
STATE OF TEXAS; AND THE ROMAN                                    §
CATHOLIC DIOCESE OF                                              §
BROWNSVILLE, TEXAS, ACTING BY                                    §
AND THROUGH ITS BISHOP, THE                                      §
MOST REVEREND DANIEL E. FLORES                                   §
AS BISHOP OF THE ROMAN CATHOLIC                                  §
DIOCESE OF BROWNSVILLE, AND FOR                                  §
HIS SUCCESSORS IN OFFICE, ET AL.,                                §
                                                                 §
                                           Defendants            §


               DEFENDANT ROMAN CATHOLIC DIOCESE OF BROWNSVILLE
            RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR ORDER OF
                              IMMEDIATE POSSESSION

TO THE HONORABLE JUDGE OF SAID COURT:

             NOW               COMES              DEFENDANT   ROMAN    CATHOLIC     DIOCESE       OF

BROWNSVILLE (hereinafter at times referred to as “Defendant”) and files this response in

opposition to the Plaintiff’s motion for order of immediate possession and would respectfully

show the Court as follows:

             1. Defendant filed its original answer on November 6, 2018 setting out numerous

                    detailed objections and defenses to the proposed taking of the property. Included



DEFENDANT ROMAN CATHOLIC DIOCESE OF BROWNSVILLE RESPONSE IN
OPPOSITION TO PLAINTIFF’S MOTION FOR ORDER OF IMMEDIATE POSSESSION                            Page 1
s:\dcg\diocese\B-101\Response-Opposition
          Case 7:18-cv-00329 Document 11 Filed in TXSD on 11/20/18 Page 2 of 4



                    among the objections and defenses were raising the First Amendment of the United

                    States Constitution would affect the Defendant’s free exercise of its religion.

             2. This Honorable Court has set an initial conference in the case for January 9, 2019.

             3. The affidavit attached to the motion for order of immediate possession does not

                    adequately and fully set out why immediate possession is necessary. In fact, in

                    Section 4, references are made to doing various studies which as the Plaintiff knows

                    have already been waived by an entry in the Federal Register on October 11, 2018.

             4. The affidavit does not say how long the survey contracts have been awarded for.

                    Moreover, the request for the order of immediate possession requests a twelve month

                    period. The Court could probably take judicial knowledge of the fact that to go on

                    and perform a survey of the corners of the property and the specific property the

                    Government proposes to take could probably be accomplished in one or two days at

                    the most. And therefore, not issuing an order at this time will not delay the Plaintiff

                    at all in its efforts.

             5. Defendant would show that the temporary right of possession would not be minimally

                    intrusive but would in fact greatly intrude upon the Defendant’s property and First

                    Amendment Right of freedom of religion.

             6. The Defendant again reiterates its objection to the amount of just compensation as

                    being very inadequate. But the real basis of Defendant’s complaint is all the other

                    objections and defenses relied upon in its answer.

WHEREFORE PREMISES CONSIDERED, Defendant Roman Catholic Diocese of Brownsville

requests the following:


DEFENDANT ROMAN CATHOLIC DIOCESE OF BROWNSVILLE RESPONSE IN
OPPOSITION TO PLAINTIFF’S MOTION FOR ORDER OF IMMEDIATE POSSESSION                                    Page 2
s:\dcg\diocese\B-101\Response-Opposition
          Case 7:18-cv-00329 Document 11 Filed in TXSD on 11/20/18 Page 3 of 4



             1. An order be entered denying Plaintiff’s motion for order of immediate possession;

             2. That such a motion not be considered until at least or after the initial conference

                    already set for January 9, 2019;

             3. That the Court consider all the Defendant’s objections and defenses in deciding

                    whether to issue such an order for immediate possession;

             4. In the alternative, that if the Court was inclined to grant an order for immediate

                    possession that reasonable restrictions be placed on the Plaintiff as to when it may

                    enter the property and prior notices that it must give to the Defendant prior to entering

                    on to the property; and

             5. That the Court grant the Defendant such other and further relief as the Court deems

                    proper.


                                                       Respectfully submitted,
                                                       ROMAN         CATHOLIC  DIOCESE                   OF
                                                       BROWNSVILLE, Defendant


                                                       By:    /s/ David C. Garza
                                                              David C. Garza (Attorney in charge)
                                                              Texas State Bar No. 07731400
                                                              Southern District of Texas ID No. 3778
                                                              dgarza@garzaandgarza.com
                                                              GARZA & GARZA, L.L.P.
                                                              680 East St. Charles, Suite 300
                                                              P.O. Box 2025
                                                              Brownsville, Texas 78522-2025
                                                              Telephone: (956) 541-4914
                                                              Fax: (956) 542-7403
                                                              ATTORNEY FOR DEFENDANT




DEFENDANT ROMAN CATHOLIC DIOCESE OF BROWNSVILLE RESPONSE IN
OPPOSITION TO PLAINTIFF’S MOTION FOR ORDER OF IMMEDIATE POSSESSION                                   Page 3
s:\dcg\diocese\B-101\Response-Opposition
          Case 7:18-cv-00329 Document 11 Filed in TXSD on 11/20/18 Page 4 of 4



                                           CERTIFICATE OF SERVICE

             I hereby certify that on November 20, 2018, I electronically filed the foregoing original
answer by Defendant with the Clerk of the Court using the CM/ECF system which will send
notification to all counsel of record and that I emailed a copy to the following:

John A. Smith III
Assistant United States Attorney
Southern District of Texas No. 8638
Texas Bar No. 18627450
One Shoreline Plaza
North Shoreline Blvd., Suite 500
Corpus Christi, Texas 78401
Tel.: (361) 888-3111
Fax: (361) 888-3234
Email: jsmith112@usdoj.gov

Megan Eyes
Assistant United States Attorney
Southern District of Texas No. 3135118
Florida Bar No. 0105888
1701 W. Bus. Hwy. 83, Suite 600
McAllen, Texas 78526
Tel.: (956) 548-2554
Fax: (956)h 548-2776
Email: megan.eyes@usdoj.gov

Jessica A. Nathan
Assistsant United States Attorney
Southern District of Texas No. 3313572
Texas Bar No. 24090291
1701 W. Bus. Hwy. 83, Suite 600
McAllen, Texas 78526
Tel.: (956) 618-8010
Fax: (956) 618-8016
Email: jessica.nathan@usdoj.gov


                                                         ______/s/ David C. Garza_________
                                                               David C. Garza



DEFENDANT ROMAN CATHOLIC DIOCESE OF BROWNSVILLE RESPONSE IN
OPPOSITION TO PLAINTIFF’S MOTION FOR ORDER OF IMMEDIATE POSSESSION                            Page 4
s:\dcg\diocese\B-101\Response-Opposition
